STATE OF MICHIGAN

                           COURT OF APPEALS



MAE HENDRIX,                                                       UNPUBLISHED
                                                                   October 27, 2016
               Plaintiff-Appellant,

v                                                                  No. 328191
                                                                   Oakland Circuit Court
LAUTREC, LTD,                                                      LC No. 2014-142087-NO

               Defendant-Appellee.


Before: FORT HOOD, P.J., and GLEICHER and O’BRIEN, JJ.

O’BRIEN, J. (concurring in part and dissenting in part).

       I write separately to express my disagreement with the majority’s conclusion that a
genuine issue of material fact exists regarding whether Lautrec, Ltd., breached its duty to
maintain pursuant to MCL 554.139(1)(a). In my view, Allison v AEW Capital Mgt, LLP, 481
Mich. 419; 751 NW2d 8 (2008), controls. The majority finds Allison factually distinguishable,
concluding that parking lots and driveways in apartment complexes differ as to whether they are
“intended for pedestrian access to the garages and pedestrian access to the residential units.”
However, here and in Allison, there can be no dispute that the pathway at issue, whether it be
through a parking lot or through a driveway, was “intended for pedestrian access to the garages
and pedestrian access to the residential units.” While it may be true that parking lots and
driveways may have different “primary” uses, I do not think that it can be disputed that both are
“intended for pedestrian access to garages and pedestrian access to the residential units.”
Accordingly, I would affirm. Nevertheless, I do agree that the condition at issue was open and
obvious as a matter of law.



                                                           /s/ Colleen A. O’Brien